954 So. 2d 132 (2007)
Denny DYER, Pro Se
v.
Richard STALDER, Secretary Department of Corrections; O. Kent Andrews, Warden Allen Correctional Center; Priscilla Pitre, Records Analyst/Time Computator Allen Correctional Center; C. Maxwell, Records Analyst/Time Computator Hunt Correctional Center; and S. Ardoin, Records Analyst/Time Computator C. Paul Phelps Correctional Center.
No. 2006-CI-1548.
Supreme Court of Louisiana.
April 5, 2007.
In re Dyer, Denny;Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of E. Baton Rouge, 19th Judicial District Court Div. F, No. 521,163; to the Court of Appeal, First Circuit, No. 2005 CA 0454.
Denied.